DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (to fix a minor grammatical error in claim 19): 


In the claims:

19.  A memory device including a page buffer that stores data, the memory device comprising:
     a multiplexer configured to, based on an enable signal, output a voltage signal from among a plurality of voltage signals;
     a driver configured to control total current flowing through the driver and a magnitude of a load of an output terminal of the driver based on the voltage signal output from the multiplexer; and
     a control signal generator configured to generate a  signal to be applied to the page buffer based on a drive input signal output from the output terminal of the driver.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a current controller configured to control total current flowing through the driver based on a selected signal, among a plurality of signals, applied to a page buffer that stores data; a load controller configured to control a magnitude of a load of an output terminal of the driver based on the selected signal; and a cap compensator configured to control the magnitude of the load of the output terminal by adjusting a capacitance of the load of the output terminal based on the selected signal in combination with the other limitations thereof as is recited in the claim. Claims 2-9 depend on claim 1.

	
Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of determining a selected signal, among a plurality of signals, to be applied to a page buffer that stores data; controlling a total current flowing through the driver based on the selected signal; controlling a magnitude of a load of an output terminal of the driver based on the selected signal; and controlling the magnitude of the load of the output terminal by adjusting a capacitance of the load of the output terminal based on the selected signal in combination with the other limitations thereof as is recited in the claim. Claims 11-18 depend on claim 10.

	
Regarding claim 19: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a multiplexer configured to, based on an enable signal, output a voltage signal from among a plurality of voltage signals; a driver configured to control total current flowing through the driver and a magnitude of a load of an output terminal of the driver based on the voltage signal output from the multiplexer; and a control signal generator configured to generate a signal to be applied to the page buffer based on a drive input signal output from the output terminal of the driver in combination with the other limitations thereof as is recited in the claim. Claim 20 depends on claim 19.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827